DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Prosecution Reopened
In view of the appeal brief filed on 12/23/2020, PROSECUTION IS HEREBY REOPENED. New grounds of rejections are set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/PASCAL M BUI PHO/               Supervisory Patent Examiner, Art Unit 3793                                                                                                                                                                                         


Status of Claims
Claims 1-16, 22 and 24 are currently pending.
Claims 14-16 are withdrawn from consideration.
Claims 1-13, 22 and 24 are currently rejected.

Response to Arguments
Applicant’s arguments in the Appeal Brief filed 12/23/2020 have been fully considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13, 22 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 10 recite “A catheter having increased fluid flow around a device within the catheter” in the preamble, however, the remainder of the claims is directed to a guide sheath including an elongate member, a port, a lumen and a space which allows insertion of an expandable catheter, so that it is unclear if the body of the claim directs to a guide sheath or a catheter. For purposes of examination, the claims are interpreted to be directed to a guide sheath that allows the insertion of a catheter so that there is an increased fluid flow.
Claims 2-9, 11-13, 22, and 24 are also rejected under 35 U.S.C. 112(b) because they inherit the indefiniteness of the claim(s) they respectively depend upon.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1, 4, 8 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer, et al., US 20100331817, hereafter referred to as “Schaeffer”, in view of Khosravi, et al., US 20040249342, hereafter referred to as “Khosravi”. 

Regarding claim 1, Schaeffer teaches a catheter having increased fluid flow around a device (see inner balloon 95 of figs. 2A and 2B) within the catheter, comprising: 
an elongate member (see paragraph 26 and fig. 1B for the multiple balloon medical device 10) having a distal region (see distal region 30 in fig. 1B) and a proximal region (see proximal region 25 in fig. 1B), the distal region configured to be disposed within a patient's body (see figs. 2A and 2B for the medical device 10 disposed with the body lumen 90), the elongate member having a lumen (90) extending therethrough (see catheter section 15 and paragraph 26), 
a port (injection port 45) in fluid communication with the lumen, the port disposed near a proximal end of the proximal region (see fig. 1A and paragraph 26), and the port configured to inject fluid into the lumen (paragraph 29), 
wherein the device (inner balloon 95)  includes an expandable element that occupies a majority of a cross-sectional area of the lumen (see fig. 2B which shows the inner balloon 95 occupying a majority of the space of the outer balloon 65), 
Schaeffer does not teach that the proximal region configured to be disposed outside a patient's body; wherein the device is insertable through the lumen; and wherein the lumen in the proximal region defines a space configured to contain the expandable element within the lumen but external to the patient's body,
 the space having a diameter and a length such that when the expandable element is in the space, fluid injected through the lumen proximal of the space flows around an outside of the 
However, Khosravi teaches a proximal region configured to be disposed outside a patient's body (see reproduced figs. 7A-7C where a proximal end 112 of an introducer sheath 110 is provided outside the skin of a patient 192); wherein the device is insertable through the lumen (see the insertion of the apparatus 10 is inserted through the lumen 116 of the introducer sheath 110 ); and wherein the lumen in the proximal region defines a space configured to contain the expandable element within the lumen but external to the patient's body (see figs. 7A-7F for the threading of the apparatus 110 at a proximal end of the lumen 116 (recited space) outside of the skin 192),
 the space having a diameter and a length such that when the expandable element is in the space, fluid injected through the lumen proximal of the space flows around an outside of the expandable element (in figs. 7E and 7F, and paragraph 94) and such that withdrawing the expandable element into the space from the distal region results in an increase in flow of injected fluid around the expandable element (see paragraph 98 for the step of withdrawing the sheath 110 to allow the sealing compound to fill the puncture 190).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure provide Khosravi’s introducer sheath to Schaeffer’s catheter to improve patient outcomes. See paragraph 3 of Khosravi. 


    PNG
    media_image1.png
    447
    502
    media_image1.png
    Greyscale

Regarding claim 4, Schaeffer in view of Khasrovi teaches all the limitations of claim 1. 
Khasrovi further teaches a side port positioned distal of the space (see fig. 7B where the port 120 is disposed relatively distal to a space of the lumen 116 as the apparatus 10 is coursed through the outer sheath).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure provide Khosravi’s introducer sheath to Schaeffer’s catheter to improve patient outcomes. See paragraph 3 of Khosravi.

Regarding claim 8, Schaeffer in view of Khasrovi teaches all the limitations of claim 1. 
Khasrovi further teaches wherein the elongate member is devoid of lumens in addition to the lumen (see fig. 7A for the lumen 116).


Regarding claim 22, Schaeffer in view of Khosravi teaches all the limitations of claims 1.
Schaeffer further teaches wherein the expandable element is a balloon (see fig. 2B).

Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer in view of Khosravi , as applied to claim 1 above, and further in view of Stout et al., US 20110160662, hereafter referred to as “Stout”. 

Regarding claim 2, Schaeffer in view of Khosravi teaches all the limitations of claim 1 above.
Schaeffer in view of Khosravi does not teach wherein the elongate member includes a transition region between the proximal region and the distal region, wherein the lumen has a first diameter in the distal region and a second diameter in the proximal region, wherein the second diameter is larger than the first diameter, wherein the diameter of the lumen in the transition region increases between the first and second diameters. 
However, Stout teaches wherein the elongate member includes a transition region (12, fig. 5) between the proximal region (14, fig. 4-5) and the distal region (20, fig. 4), wherein the lumen has a first diameter in the distal region and a second diameter in the proximal region, wherein the second diameter is larger than the first diameter, wherein the diameter of the lumen in the transition region increases between the first and second diameters (as can be seen in fig. 5, element 12 gradually increases diameter in a proximal direction).


Regarding claim 3, Schaeffer in view Khosravi and Stout teaches all the limitations of claim 2 above.
Schaeffer, Khosravi and Stout fails to teach wherein the elongate member has an outer layer, and inner layer, and an intermediate layer, wherein the outer and inner layers extend along the distal region, the transition region, and the proximal region, and the intermediate layer extends from the transition region through the distal region, wherein the intermediate layer provides a change in lumen diameter from the first diameter to the second diameter.
Stout further teaches wherein the elongate member has an outer layer (14 of fig. 5A), and inner layer (24 of fig. 5A), and an intermediate layer (see annotated reproduced fig. 5A below), wherein the outer and inner layers extend along the distal region, the transition region, and the proximal region, (the intermediate layer labelled below extends along the region distal and proximal to the transition region 12) and the intermediate layer extends from the transition region through the distal region, wherein the intermediate layer provides a change in lumen diameter from the first diameter to the second diameter. (see below for the intermediate region providing a lumen diameter change for the transition region 12)

    PNG
    media_image2.png
    399
    669
    media_image2.png
    Greyscale


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Schaeffer’s catheter as modified by Khosravi in the form of Stout’s catheter for controlled fluid flow. See paragraph 9 of Stout. 

Claims 5, 10-13 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer in view of Khosravi and Zhou, US 7569046, hereinafter referred to as “Zhou”.

Regarding claim 5, Schaeffer in view of Khosravi teaches all the limitations of claim 1 above.
Schaeffer further teaches wherein the lumen has a substantially constant diameter throughout the distal and proximal regions (see fig. 7A for lumen 116)
Schaeffer and Khosravi fail to teach the catheter further comprising one or more side fluid path in the proximal region, the one or more side fluid path extending adjacent to the lumen and joining a 
However, Zhou teaches an arrangement wherein fluid enters a port 72, flows directly into side channels 73, and empties via openings within the main catheter lumen 75, as shown in reproduced Fig.  7 below.

    PNG
    media_image3.png
    240
    695
    media_image3.png
    Greyscale

Figure 7 of Zhou.

 Zhou further teaches equivalency of the arrangement of Fig. 7 to that of Fig. 6 which shows a port 62 emptying directly into a central lumen 63 with side channels that joins a first location of the lumen to a second location of the lumen, wherein the first location is distal of the space and the second location is proximal of the space. The “space” is also located at any position along the catheter, including a proximal space (i.e. it is not limited to being at a distal portion). When the balloon element of Schaeffer is parked within the space, the fluid would flow around the balloon via the side channels (from the main lumen 63, into the side channel 64 at opening at second space, and back out into the main lumen via opening at first space, as marked in the annotated Figure 6 below).


    PNG
    media_image4.png
    376
    702
    media_image4.png
    Greyscale

Annotated Figure 6 of Zhou.
One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the configuration of Schaeffer in view of Khosravi and Fig. 7 of Zhou with the Fig. 6 configuration of Zhou, since Zhou teaches advantages of Fig. 6 includes the ability to flush both the side channels and lumen of the catheter with a single flushing line during the medical procedure, thereby eliminating the need for a second flushing line (col. 5, lines 38-54).

Regarding claim 10, Schaeffer teaches a catheter having increased fluid flow around a device  (see inner balloon 95 of figs. 2A and 2B) within the catheter, comprising: 
an elongate member (see paragraph 26 and fig. 1B for the multiple balloon medical device 10)  having a distal region (see distal region 30 in fig. 1B)  configured to be disposed within a patient's body (see figs. 2A and 2B for the medical device 10 disposed with the body lumen 90) and a proximal region (see proximal region 25 in fig. 1B) and a lumen extending therebetween  (see catheter section 15 and paragraph 26),, 

a port (injection port 45) in fluid communication with the lumen, the port disposed near a proximal end of the proximal region (see fig. 1A and paragraph 26), and the port configured to inject fluid into the lumen (paragraph 29), 
Schaeffer does not teach that the proximal region configured to be disposed outside a patient's body; wherein the device is insertable through the lumen; wherein the lumen defines a space configured to contain the expandable element; 
However, Khosravi teaches a proximal region configured to be disposed outside a patient's body (see reproduced figs. 7A-7C where a proximal end 112 of an introducer sheath 110 is provided outside the skin of a patient 192); wherein the device is insertable through the lumen (see the insertion of the apparatus 10 is inserted through the lumen 116 of the introducer sheath 110 ); and wherein the lumen defines a space configured to contain the expandable element (see figs. 7A-7F for the threading of the apparatus 110 at a proximal end of the lumen 116 (recited space) outside of the skin 192),
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure provide Khosravi’s introducer sheath to Schaeffer’s catheter to improve patient outcomes. See paragraph 3 of Khosravi. 
Schaeffer in view of Khosravi fail to teach one or more side fluid path in the proximal region, the one or more side fluid path extending adjacent to and outside the lumen and joining a first location of the lumen to a second location of the lumen, wherein the first and second locations are spaced apart axially along the lumen, wherein the first location is distal to the space, and wherein the second location is proximal to the space.


    PNG
    media_image3.png
    240
    695
    media_image3.png
    Greyscale

Figure 7 of Zhou.

                Zhou further teaches equivalency of the arrangement of Fig. 7 to that of Fig. 6 which shows a port 62 emptying directly into a central lumen 63 with side channels that joins a first location of the lumen to a second location of the lumen, wherein the first location is distal of the space and the second location is proximal of the space. The “space” is also located at any position along the catheter, including a proximal space (i.e. it is not limited to being at a distal portion). When the balloon element of Schaeffer is parked within the space, the fluid would flow around the balloon via the side channels (from the main lumen 63, into the side channel 64 at opening at second space, and back out into the main lumen via opening at first space, as marked in the annotated Figure 6 below).


    PNG
    media_image4.png
    376
    702
    media_image4.png
    Greyscale

Annotated Figure 6 of Zhou.

One of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to replace the configuration of Schaeffer in view of Khosravi and Fig. 7 of Zhou with the Fig. 6 configuration of Zhou, since Zhou teaches advantages of Fig. 6 includes the ability to flush both the side channels and lumen of the catheter with a single flushing line during the medical procedure, thereby eliminating the need for a second flushing line (col. 5, lines 38-54).

Regarding claim 11, Schaeffer in view of Khosravi and Zhou teaches all the limitations of claim 10 above. 
Schaeffer in view of Khosravi and Zhou fails to teach wherein the first and second locations are spaced apart 4 cm to 6 cm along the lumen.


    PNG
    media_image4.png
    376
    702
    media_image4.png
    Greyscale

However, see annotated Figure 6 of Zhou above.

While Zhou does not explicitly include that the space is 4-6 cm, it would have been a matter of design choice to one of ordinary skill in the art to make the space between the first proximal location and second distal location 4-6cm in length, ensuring that the single flushing line adequately flushes both the inner and outer catheter during a medical procedure (col. 5, lines 38-54). See MPEP 2144.04 (IV)(A).


Regarding claim 12, Schaeffer in view of Khosravi and Zhou teaches all the limitations of claim 10 above. 
Schaeffer in view of Khosravi and Zhou fails to teach wherein the first location is proximal of the second location and the first location is spaced 5 cm to 10 cm from a proximal end of the elongate member.

While Zhou does not explicitly include that the space is 5-10 cm, it would have been a matter of design choice to one of ordinary skill in the art to make the space between the first proximal location and second distal location 4-6cm in length in order to ensure that the single flushing line adequately flushes both the inner and outer catheter during a medical procedure (col. 5, lines 38-54). See MPEP 2144.04 (IV)(A).

Regarding claim 13, Schaeffer in view of Khosravi and Zhou teaches all the limitations of claim 10 above. 
Schaeffer in view of Khosravi and Zhou fails to teach wherein the one or more side fluid path includes first and second side fluid paths, wherein a combined cross-sectional area of the first and second side fluid paths is equal to or greater than a cross-sectional area of the lumen in the distal region.
However, Zhou further teaches wherein the one or more side fluid path includes first and second side fluid paths (see reproduced annotated fig. 6 of Zhou above for the fluid channels 64), 
While Zhou does not explicitly disclose wherein a combined cross-sectional area of the first and second side fluid paths is equal to or greater than a cross-sectional area of the lumen in the distal region, Zhou indicates in lines 61-67 of column 3 and lines 1-6 of column 6 that the cross-sectional diameters of the catheter channels may be smaller or greater for improved steering and therefore one of ordinary skill in the art would have found it obvious as a matter of design choice to modify the cross-sectional areas of the channels 73 to be equal or greater than the cross-sectional area of the inner lumen of the channel 70 to improve steering of the catheter.   See MPEP 2144.04 (IV)(A).


Schaeffer in view of Khosravi and Zhou fail to teach wherein the expandable element is a balloon.
Schaeffer further teaches wherein the expandable element is a balloon (see fig. 2B). 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer in view Khosravi and Zhou, as applied to claim 5 above, and further in view of Zotz.

Regarding claim 6, Schaeffer in view of Khosravi and Zhou teaches all the limitations of claim 5 above. 
Schaeffer in view of Khosravi and Zhou does not teach wherein the one or more side fluid path, the space, and the port are disposed in an accessory device configured to be coupled to a proximal end of the elongate member, the accessory device having an accessory lumen sized and shaped to match the lumen in the elongate member, wherein the one or more side fluid path is disposed adjacent to the accessory lumen.
However Zotz teaches a needle assembly 3 of fig. 1b that may be coupled to a catheter port 2 of fig. 1b. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Schaeffer’s catheter as modified by Khosravi and Zhou with Zotz’s needle assembly for increased flexibility in surgery procedures. See paragraph 25 of Zotz.

7 is rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer in view of Khosravi, as applied to claim 1 above, and further in view of Garrison et al., US 20150173782, hereafter referred to as “Garrison”. 

Regarding claim 7, Schaeffer in view of Khosravi teaches all the limitations of claim 1 above. 
Schaeffer in view of Khosravi does not teach wherein the proximal region has a length of 10 cm to 15 cm and the distal region has a length of 40 cm to 50 cm.
However, Garrison teaches a catheter with a proximal section with length of 10cm to 30cm, see paragraph 101. Garrison further includes structural modifications, including a distal working length of 40-80cm of the catheter, in paragraph 109 for reaching specific anatomic targets.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to configure Schaeffer’s catheter as modified by Khosravi to include lengths described by Garrison for improved access. See paragraph 109. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schaeffer in view of Khosravi teaches all the limitations of claim 1 above, and further in view of Beeckler et al., US 20150297290, hereafter referred to as “Beeckler”.

Regarding claim 9, Schaeffer in view of Khosravi teaches all the limitations of claim 1 above. 
Schaeffer in view of Khosravi fails to teach wherein the elongate member has a first outer diameter in the distal region and a second outer diameter in the proximal region, wherein the second outer diameter is larger than the first outer diameter. 
However, see reproduced fig. 1 of Beeckler below for the different outer diameters of the catheter body. 

    PNG
    media_image5.png
    232
    714
    media_image5.png
    Greyscale

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to provide Schaeffer’s catheter as modified by Khosravi in the form of Beeckler’s catheter for increased reach of the distal tip. See paragraph 86 of Beeckler.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAROUK A BRUCE whose telephone number is (408)918-7603.  The examiner can normally be reached on Mon-Fri 8-5pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3719.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 
/FAROUK A BRUCE/Examiner, Art Unit 3793                                                                                                                                                                                                        

/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793